Opinion issued March 18, 2021




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-20-00852-CV
                            ———————————
 ECO APPLIANCES, INC. D/B/A EQUATOR ADVANCED APPLIANCES,
                           Appellant
                                         V.
                       KAMPS PALLETS, INC., Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                       Trial Court Case No. 1137104


                          MEMORANDUM OPINION

      Appellant, ECO Appliances, Inc., doing business as Equator Advanced

Appliances, has neither paid the required fees nor established indigence for purposes

of costs. See TEX. R. CIV. P. 145; TEX. R. APP. P. 5, 20.1; see also Tex. GOV’T CODE

ANN. §§ 51.207, 51.851(b), 101.041; Order Regarding Fees Charged in the Supreme
Court, in Civil Cases in the Courts of Appeals, and Before the Judicial Panel on

Multi-District Litigation, Misc. Docket No. 15-9158.          On January 13, 2021,

appellant was notified that this appeal was subject to dismissal if appellate costs were

not paid, or indigence was established, by February 12, 2021. See TEX. R. APP. P.

42.3(b), (c). Appellant did not adequately respond.

      Further, appellant has not paid or made arrangements to pay the fee for

preparing the clerk’s record. See TEX. R. APP. P. 37.3(b). On January 19, 2021,

appellant was notified that this appeal was subject to dismissal if appellant did not

respond to this Court’s notice by February 18, 2021. See TEX. R. APP. P. 42.3(b), (c).

Appellant did not adequately respond.

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c), 43.2(f). We

dismiss any pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Countiss, Rivas-Molloy, and Guerra.




                                           2